                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/ GREENWOOD DIVISION

MICHAEL ALEXANDER COLLINS,           §
          Plaintiff,                 §
                                     §
vs.                                  §              CIVIL ACTION: 8:18-01580-MGL-JDA
                                     §
LT. ERIC RIDDELL; LT. HETTICH; NURSE §
SHERRY HAMMOCK; LT. BOWMAN;          §
DEPUTY MCDUFFIE; DEPUTY MOORE; §
DEPUTY STARKS; DEPUTY AUTHERS;       §
DEPUTY HETTICH; CORPORAL             §
KUDRON; DEPUTY NIGHTENGALE;          §
CORPORAL BRODUS; SGT. WHITTAKER; §
and AIKEN COUNTY DETENTION           §
CENTER,                              §
            Defendants.              §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION,
           DENYING PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF,
         AND DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

       This case was filed as an action under 42 U.S.C. § 1983 (section 1983). Plaintiff is

proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting the Court deny Plaintiff’s motion for

injunctive relief and Plaintiff’s motion for protective order. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.
       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       “A document filed pro se is ‘to be liberally construed.’” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Courts are not, however, required

to “conjure up questions never squarely presented to them” or seek out arguments for a party.

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       The Magistrate Judge filed the Report on October 12, 2018, ECF No. 67, and the Clerk of

Court entered Plaintiff's objections to the Report on October 19, 2018, ECF No. 69. The Court

has reviewed the objections, but holds them to be without merit. Therefore, it will enter judgment

accordingly.

       Plaintiff first objects the Magistrate Judge erred in suggesting Plaintiff’s motion for

injunctive relief seeks the same relief as Plaintiff’s second amended complaint under section 1983.

As a preliminary matter, though the Report recounts the relief Plaintiff seeks in both his second

amended complaint and his motion for injunctive relief, the Magistrate Judge nowhere indicates

the relief sought in the complaint is the same as that sought in Plaintiff’s motion for injunctive

relief. Further, as analyzed below, Plaintiff has failed to show he is entitled to injunctive relief at

this juncture. For those reasons, the Court will overrule Plaintiff’s first objection.




                                                  2
        Plaintiff next objects the Magistrate Judge erred in recommending Plaintiff fails to meet

the requirements for a preliminary injunction. Plaintiff argues he has met all elements necessary

for the Court to issue a preliminary injunction. The Court disagrees.

        “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). For a preliminary injunction to issue, the

plaintiff must show: 1) likelihood of success on the merits; 2) likelihood of irreparable harm if the

injunction is not issued; 3) the equities weigh in favor of issuing the injunction; and 4) the

injunction is in the public interest. Id. at 20.

        The Magistrate Judge suggested Plaintiff fails to meet any of the Winter factors required

for a preliminary injunction to issue. Plaintiff counters he has shown Defendants are guilty, thus

meeting the first factor. He further advances he has shown the equities favor an injunction, and

such an injunction would be in the public interest. Having reviewed the record, the Court agrees

with the Magistrate Judge: Plaintiff has failed to meet any of the Winter elements required for the

Court to issue a preliminary injunction. For that reason, the Court will overrule Plaintiff’s second

objection to the Report.

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Plaintiff's objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of this Court Plaintiff’s motion for injunctive relief is

DENIED and Plaintiff’s motion for protective order is DENIED.




                                                   3
       IT IS SO ORDERED.

       Signed this 13th day of November, 2018, in Columbia, South Carolina.



                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                4
